Citation Nr: 0500731	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran had honorable service from February 1972 to 
November 1979.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Huntington, West Virginia (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in July 1998, the 
RO denied the veteran's claim for entitlement to service 
connection for headaches.

2.  The evidence associated with the claims file subsequent 
to the July 1998 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for migraine headaches.


CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for residuals of a headaches is new and 
material and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in September 2002 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are not on file, although there 
are documented efforts on behalf of the RO to locate them.  
The veteran's VA treatment records as of September 2002 are 
on file.  The appellant was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and a supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.


Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In a July 1998 rating decision, the RO denied service 
connection for headaches, noting that the veteran's service 
medical records were not available, and finding that there 
was no diagnosis and no private or other medical evidence of 
record to support the claim.  The evidence of record at the 
time of the July 1998 rating decision included the veteran's 
service personnel records, the veteran's DD-214s for three 
periods of service, and a lay statement dated in October 
1997.  Although notified of the RO's denial of the claim in 
July 1998, the veteran did not appeal that decision within 
one year of such notice; therefore, the July 1998 rating 
decision was final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998); see also 38 C.F.R. § 
3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  Id.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the veteran in this case filed his claim to 
reopen the issue of entitlement to service connection for 
headaches, specifically migraine headaches, in July 2002, 
after the effective date for regulatory change of the new and 
material evidence requirement, the changes to the definition 
of new and material evidence will be applied here.  The 
revised regulation states that new and material evidence is 
neither cumulative nor redundant of evidence already of 
record at the time of the last final denial, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to be new and material, evidence must be probative 
as to an element that was a specified basis of the prior 
final disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); see 38 
C.F.R. § 3.156.  Evidence regarding the veteran's headaches, 
which was received subsequent to the unappealed 1998 rating 
decision consists of VA treatment records from July 2002 to 
September 2002; a photocopy of an in-patient treatment 
bracelet from a military hospital, dated in October 1972; a 
lay statement received in August 2003; and a transcript from 
the veteran's Travel Board hearing, dated September 24, 2004.

The evidence discussed above has been associated with the 
claims file since the July 1998 unappealed rating decision, 
is not cumulative or duplicative, and is therefore new.  It 
is also probative as to elements that were the specified 
bases of the prior denial, specifically, current treatment 
for migraine headaches and in-service treatment regarding the 
alleged cause of the headaches, so the new evidence is 
material.  As such, the newly submitted evidence to reopen 
this claim of entitlement to service connection for migraine 
headaches is material, as it does relate to the specified 
conditions, and it does raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for the stated claim.  Therefore, reopening of the veteran's 
claims of entitlement to service connection for migraine 
headaches is warranted.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for migraine headaches is 
reopened; the claim is granted to this extent only.


REMAND

The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the VCAA and for further and complete development 
of the evidence to assist in a thorough evaluation of all 
material facts when issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The veteran had honorable service from February 1972 to 
November 1979.  The veteran contends that his migraine 
headaches began after he experienced a head injury when he 
was thrown from an over-turning forklift while on duty in 
October 1972.  There is a lay statement associated with the 
claims file in August 2003, which supports this contention.

Although a letter sent to the veteran in September 2002 
indicates that the veteran's service medical records were 
obtained by the RO, they have not been associated with the 
claims file.  There is evidence that the RO attempted to 
acquire the veteran's service medical records, however those 
attempts were unsuccessful and the records were deemed 
unavailable.  The veteran's service occurred after the 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri, and, therefore, the VCAA requires further and 
complete development of the evidence in support of the 
veteran's claim and the veteran's service medical records 
should be associated with the claims file.  Id.  Further, the 
veteran provided evidence of in-patient treatment at 
Portsmouth Hospital in October 1972, the approximate date of 
the alleged incident that allegedly caused the veteran's 
injury and subsequent migraine headaches.  These clinical 
records should also be associated with the claims file.  Id.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2) 
(2004).

The claims file contains outpatient treatment notes from the 
VA medical center (MC) in Las Vegas, Nevada from July 2002 to 
September 2002.  The evidence of records indicates that the 
veteran moved from the Las Vegas area in May 2003, and began 
seeking treatment at the VAMC in Huntington, West Virginia.  
Treatment records from the Las Vegas VAMC from September 2002 
to May 2003, and from the Huntington VAMC from May 2003 to 
the present, should be associated with the claims file.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those notice requirements necessary for 
sustaining a claim for service connection.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment for his migraine headaches from 
October 1972 to the present, that he 
submit any such service medical and 
service clinical records in his 
possession, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.

The RO should request the veteran's 
service clinical records from Portsmouth 
Hospital from October 1972, and the 
service medical records referenced in the 
September 2002 letter should be associated 
with the claims file.  If these records 
are not in the custody of the RO, the RO 
should again request the veteran's service 
medical records.  If after attempting to 
obtain the above-referenced records, the 
RO is unable to secure same, the facility 
should provide a negative response if 
records are not available and under the 
VCAA, the RO must document whether further 
efforts to obtain these records would be 
futile.  

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be afforded 
an examination to determine the nature and 
extent of any migraine headache disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  It 
is requested that the examiner obtain a 
detailed history of in-service and post-
service head injuries.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and thoroughly reviewed 
by the examiner.  Following a review of 
the service and post-service medical and 
clinical records, the examiner must state 
whether any diagnosed headache disorder is 
related to the veteran's military service.  
If the examiner cannot provide any opinion 
without resort to speculation, it should 
be noted in the examination report.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	
                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


